Case: 3:20-cv-00087-wmc Document #: 49 Filed: 09/16/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

EMIR DINI,
ORDER
Plaintiff,
Vv. Case No, 20-cv-87-wmc

STATE OF WISCONSIN, AND
WISCONSIN LEGISLATIVE
REFERENCE BUREAU,

Defendants.

 

Pro se plaintiff Emir Dini is proceeding against defendants on Title VI discrimination
claims. (Dkt. 18.) Dispositive motions are due on September 24, 2021, (Dkt. 41.)
Defendants have filed a motion to compel plaintiff's appearance for a deposition, alleging
that plaintiff has twice failed to attend properly noticed depositions without notice or
explanation. (Dkt. 47 at 1.) Defendants also move for sanctions and to extend the
dispositive motion deadline. This all occurred after the court admonished plaintiff for
improper conduct and warned him that any additional inappropriate behavior would result in
commensurate sanctions. See August 18, 2021 Order, dkt. 39 at 7. If defendants’
allegations are true, then this case is subject to dismissal with prejudice at this time.

Therefore, it is ORDERED that:

(1) Not later than October 1, 2021, plaintiff must show cause why this lawsuit should

not be dismissed with prejudice for failure to fulfill his discovery obligations and for

his failure to obey this court's August 18, 2021 order. Plaintiff also must respond to
defendants’ request for cost-shifting on the two missed depositions. Defendants

may have seven days to reply after receipt of plaintiff's submission.

 
Case: 3:20-cv-00087-wmc Document #: 49 Filed: 09/16/21 Page 2 of 2

(2) The dispositive motion deadline is struck.
(3) Defendants need not depose plaintiff until the court determines whether it

is dismissing this case,

Entered this 16th day of September, 2021.
BY THE COURT:
/s/

STEPHEN L. CROCKER
Magistrate Judge

 

 
